         Case 1:21-cv-06793-JPO-SN Document 10 Filed 08/17/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                     8/17/2021


IVIS TIRADO,

                                            Plaintiff,                21-CV-06793 (JPO) (SN)

                          -against-                                   SCHEDULING ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                            Defendant.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On August 12, 2021, Plaintiff, who is proceeding pro se, filed this action pursuant to 42

U.S.C. § 405(g), seeking review of a denial of social security disability benefits. On August 17,

2021, the Honorable J. Paul Oetken issued an Order for Service, notifying the U.S. Attorney’s

Office for the Southern District of New York of the filing of this pro se case. That same day,

Judge Oetken referred this case to my docket for a report and recommendation.

        The parties should follow the schedule set forth in Judge Oetken’s August 17, 2021

Order. Requests for extensions of the deadlines set by this scheduling order may be granted by

the Court, but only if they are made in advance of the deadline and there is a good reason

provided for the request. Such requests shall be submitted in accordance with my Individual

Practices.

        Memoranda in support of or in opposition to any dispositive motion may not exceed 25

pages in length; reply memoranda may not exceed ten pages in length. A party seeking to exceed

these page limitations must apply to the Court for leave to do so, with copies to all counsel, no

fewer than seven days before the date on which the memorandum is due.
       Case 1:21-cv-06793-JPO-SN Document 10 Filed 08/17/21 Page 2 of 3




       Any stipulation entered between the parties including, but not limited to, a remand to the

Commissioner of Social Security for further proceedings, must be approved by the district judge,

unless the parties consent to my jurisdiction over the case for all purposes. Pursuant to 28 U.S.C.

§ 636(c) and Rule 73 of the Federal Rules of Civil Procedure, a United States magistrate judge is

available to conduct all proceedings in this case, including but not limited to any decisions on

motions and the entry of a final judgment. An appeal from a judgment entered by a magistrate

judge, if any, is taken directly to the United States Court of Appeals in the same manner as an

appeal from a judgment entered by a district judge.

       The parties shall advise the Court as to whether they jointly consent to decision of this

action by this United States magistrate judge. If both parties consent, they should complete the

counterparts of the Consent to Proceed Before a United States Magistrate Judge available on the

Court’s website at http://nysd.uscourts.gov/file/forms/consent-to-proceed-before-us-magistrate-

judge and submit them to my chambers. If either or both parties do not consent, the assigned

Assistant United States Attorney shall act as a liaison and report to chambers that the parties do

not consent, without indicating any particular party’s consent or non-consent. (In other words,

the Court does not want to know that party A consents and party B does not). This Order is not

meant to interfere in any way with the parties’ absolute right to decision by a United States

district judge but is merely an attempt at preserving scarce judicial resources and a reminder of

the parties’ options under 28 U.S.C. § 636(c).

       The Pro Se Office at the United States Courthouse, 500 Pearl Street, New York, NY

((212) 805-0175) may be of assistance to the Plaintiff in connection with court procedures. The

Plaintiff is also encouraged to review the Court’s manual “How to Appeal a Social Security/SSI




                                                 2
       Case 1:21-cv-06793-JPO-SN Document 10 Filed 08/17/21 Page 3 of 3




Disability Case,” available at http://nysd.uscourts.gov/file/forms/how-to-appeal-a-social-

security-ssi-disability-case and at the Pro Se Office.

       The Clerk of Court is respectfully directed to send this order to the U.S. Attorney’s

Office for the Southern District of New York and to the pro se Plaintiff.

SO ORDERED.




DATED:         August 17, 2021
               New York, New York




                                                  3
